Citation Nr: 1734225	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  09-32 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased evaluation for status post lateral meniscectomy of the right knee, rated as 10 percent disabling, prior to January 15, 2014.

2.  Entitlement to an increased evaluation in excess of 10 percent for arthritis of the right knee with limitation of motion, prior to January 15, 2014.

3.  Entitlement to an increased evaluation in excess of 30 percent for right total knee replacement, since March 1, 2015.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to January 15, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to November 1963. 

These matters come before the Board of Veteran's Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a May 2017 rating decision, the RO granted TDIU, effective March 1, 2015.   However, the Veteran continues to seek a TDIU prior to January 15, 2014, the date as of which a temporary 100 percent rating based on convalescence following surgical treatment was awarded.

In May 2014 and December 2016, the Board remanded for further evidentiary development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Board finds that the VA examinations of record are inadequate because they do not include the range of motion testing results required by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically, although range of motion testing was performed, and the VA examiner noted that the Veteran had pain on both active and passive motion, in weight-bearing and non-weight-bearing, the examiner failed to provide the degrees to which the Veteran was limited in testing passive range of motion, as specifically requested in the December 2016 remand.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA examination is required.  

As the issue of entitlement to higher ratings for the service-connected right knee disability and entitlement to a TDIU prior to January 15, 2014 are intertwined, the TDIU claim must be remanded as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Schedule the Veteran for a VA joints examination with an examiner who has not yet examined the Veteran.  The claims file should be made available to and be reviewed by the examiner prior to providing an opinion.

The examiner should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing conditions.  If the examiner is unable to conduct the required testing or concludes that any of the required testing is not necessary for the Veteran's right knee, the examiner should clearly explain why that is so.

All objective and subjective symptoms should be reported in detail.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (December 2003) of the right knee in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  A rationale for any opinion expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

2.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).


_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




